Title: From George Washington to Guy Carleton, 9 April 1783
From: Washington, George
To: Carleton, Guy


                        
                            Sir
                            Head Quarters 9th April 1783
                        
                        I feel great satisfaction from your Excellencys dispatches by Capt Stapleton, conveying to me the welcome
                            enunciation of your having received official Accounts of the Conclusion of a general Peace, and a Cessation of
                            Hostilities.
                        Without official Authority from Congress—but perfectly relying on your Excellencys Communication, I can at
                            this Time, only issue my Orders to the American Outposts to suspen’d all Acts of Hostilities, until further Orders. This
                            shall be instantly done—and I shall be happy in the momentary Expectation of having it in my power to publish to the
                            American Army, a general Cessation of all Hostilities between Great Britain & America.
                        To your Excellencys Observations respecting particular Articles of the Peace I am obliged to reply, that it
                            rests with Congress to take measures for the Observance of all the Articles contained in the provisional Treaty. Your
                            Excellency may be assured that as soon as I receive my Instructions from the Sovereign Power of these United States, I
                            shall rejoyce in giving every facility in my power to carry into compleat Execution, that Article of the Treaty which
                            respects the restitution of all prisoners of War—being perfectly disposed to contribute, as much as possible, to the
                            diffusing the happy Effects of this great Event.
                        I have to thank your Excellency for the Assurances you are pleased to express of your readiness to cultivate
                            that spirit of perfect good Will & Conciliation, which you wish should take place between the King of G.
                            Britain and the United States, and the Citizens & Subjects of both Nations; And I beg Sir, that you will please to
                            accept a Tender from me, of reciprocal good Will & Attention, accompanied with sincere Congratulations to your
                            Excellency on this joyfull restoration of Peace & general Tranquility; and with an earnest wish, that, resting on
                            the firm Basis of mutual Interest & good Will, it may prove as lasting as it is happy. I have the Honor to be With
                            much Consideration Your Excellency’s Most Obedient & humble Servant
                        
                            Go: Washington
                        
                    